Case 1:20-cv-00057-HG-WRP Document 1 Filed 02/05/20 Page 1 of 13   PageID #: 1




WEINBERG, ROGER & ROSENFELD

ASHLEY K. IKEDA 2955-0
JERRY P.S. CHANG 6671-0
Central Pacific Plaza
220 South King Street, Suite 901
Honolulu, Hawaii 96813
Telephone No.: (808) 528-8880
Facsimile No.: (808) 528-8881
e-mail: aikeda@unioncounsel.net
        jchang@unioncounsel.net

Attorney for Plaintiffs TRUSTEES OF THE
HAWAII LABORERS’ TRUST FUNDS


              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

TRUSTEES OF THE HAWAII                 )   CIVIL NO. ____________________
LABORERS’ TRUST FUNDS                  )
(Pension Fund by its Trustees,         )   COMPLAINT FOR SPECIFIC
Cedric Ota, Leonard Leong, Alan        )   PERFORMANCE, ASSUMPSIT
Shintani, Fred Lau, Karl               )   AND DAMAGES; EXHIBITS
Kamada, Greg Uyematsu, Mark            )   “1”; SUMMONS
Matsumoto, Peter Ganaban,              )
Joby North II, Alfonso Oliver,         )
Pete Lindsey, and Narsi                )
Ganaban; Health & Welfare              )
Fund by its Trustees, Ron              )
Prescott, Russell Nonaka,              )
Anacleto Alcantra, Mark Tagami,        )
Mark Tamashiro, Alfonso Oliver,        )
Peter Ganaban, Joby North II,          )
Toni Figueroa, and Mark                )
Matsumoto; Annuity Fund by             )
its Trustees, Ryan Wada, Clay          )
Asato, Anacleto Alcantra, Craig        )
Case 1:20-cv-00057-HG-WRP Document 1 Filed 02/05/20 Page 2 of 13   PageID #: 2



Nakanishi, Claude Matsumoto,       )
Mark Matsumoto, Peter              )
Ganaban, Alfonso Oliver, Narsi     )
Ganaban, and Toni Figueroa;        )
Laborers’ and Employers’           )
Cooperation and Education          )
Trust Fund (LECET) by its          )
Trustees, Leonard Dempsey,         )
Kenneth Kobatake, Mark             )
Tamashiro, Deron Matsuoka,         )
Joby North II, Alfonso Oliver,     )
Joseph Yaw, and Orlando            )
Paeste; Apprenticeship and         )
Training Fund by its Trustees,     )
Colin Ching, Anthony Tomas,        )
Van Goto, Scott I. Higa, Leonard   )
Leong, Peter Ganaban, Toni         )
Figueroa, Alfonso Oliver, Alvis    )
McCann, and Richard Nishie,        )
Vacation & Holiday Fund by its     )
Trustees, Burt Watanabe,           )
Anacleto Alcantra, Claude          )
Matsumoto, Alfonso Oliver, Peter   )
Ganaban, and Mark Travalino),      )
                                   )
               Plaintiffs,         )
                                   )
     vs.                           )
                                   )
JDS CONSTRUCTION, LLC, a           )
Hawaii Limited Liability           )
Company,                           )
                                   )
               Defendant.          )
__________________________________ )




                                     2
Case 1:20-cv-00057-HG-WRP Document 1 Filed 02/05/20 Page 3 of 13   PageID #: 3




                  COMPLAINT FOR SPECIFIC
            PERFORMANCE, ASSUMPSIT AND DAMAGES

      Come now Plaintiffs above-named by their attorneys,

Weinberg, Roger & Rosenfeld, and for Complaint against Defendant

above-named alleges and avers as follows:



                       FIRST CAUSE OF ACTION
                      (SPECIFIC PERFORMANCE)

      1.    Plaintiffs are the Trustees of the Hawaii Laborers’ Trust

Funds which consist of the Hawaii Laborers’ Health & Welfare Trust

Fund, Hawaii Laborers’ Pension Trust Fund, Hawaii Laborers’

Apprenticeship and Training Trust Fund, Hawaii Laborers’ Vacation

& Holiday Trust Fund, Hawaii Laborers’ Annuity Trust Fund, and

Hawaii Laborers and Employers’ Cooperative and Education Trust

Fund (hereafter “Trust Funds”).

      2.    This action arises under the Labor-Management

Relations Act, 1947, as amended, the Employee Retirement Income

Security Act of 1974, and the Multiemployer Pension Plan

Amendments Act of 1980, as hereinafter more fully appears.

Jurisdiction is founded on questions arising thereunder and more

specifically under 29 U.S.C. §§ 185(a), 1145, and 1132(a) and (f).
                                     3
Case 1:20-cv-00057-HG-WRP Document 1 Filed 02/05/20 Page 4 of 13   PageID #: 4



      3.    At all times material herein, each of the above-named

Trust Funds (collectively “Plaintiffs”) was, and now is, an employee

benefit plan organized and existing under the laws of the United

States and whose principal offices are in the City and County of

Honolulu, State of Hawaii. At all times herein mentioned, each of

the above-named Trust Funds was, and now is, an express trust

created by a written trust agreement subject to and pursuant to

Section 302 of the Labor-Management Relations Act (29 U.S.C. §

186) and a multiple employer benefit plan within the meaning of

Sections 3 and 4 of the Employee Retirement Income Security Act

(29 U.S.C. §§ 1002 and 1003).

      4.    Plaintiffs are informed and believe, and thereon allege,

that at times relevant herein Defendant JDS CONSTRUCTION LLC,

(hereinafter “Defendant” or “Defendant JDS”), was, and is now, a

Hawaii Limited Liability Company doing business in the State of

Hawaii.

      5.    On or about November 18, 2014, Defendant, by and

through its Member, James D. Arthur, Sr., made, executed and

delivered to the Laborers’ International Union of North America,

Local 368, AFL-CIO (hereinafter “Laborers’ Union”), that certain

                                     4
Case 1:20-cv-00057-HG-WRP Document 1 Filed 02/05/20 Page 5 of 13   PageID #: 5



written collective bargaining agreement, entitled “EXHIBIT “J”

CERTIFICATION OF RECEIPT AND ACCEPTANCE, MASTER

AGREEMENT COVERING CONSTRUCTION LABORERS IN THE

STATE OF HAWAII AND AGREEMENTS AND DECLARATIONS OF

TRUST APPURTENANT HERETO” (hereinafter “Agreement”) covering

Defendant’s laborers in the State Of Hawaii. A true copy of said

Agreement is attached hereto as Exhibit “1”, and is incorporated

herein by reference. Said Agreement by its terms incorporated the

various Trust Agreements establishing each of Plaintiffs’ trusts. By

said agreement(s), Defendant promised to contribute and pay to the

Trust Funds (hereinafter collectively referred to as “Trust Funds” or

“Plaintiffs”) certain amounts for employee benefits, for work

performed by Defendant’s covered employees, which amounts would

be paid to the Trust Funds on or before the due dates as specified

in said agreement(s), commencing on and after November 18, 2014.

      6.    By said agreement(s), Defendant promised to submit

timely reports to the Trust Funds regarding hours worked by

Defendant’s covered employees, which reports would be submitted

to the Trust Funds on or before the due dates as specified in said

agreement(s), commencing on and after November 18, 2014, to

                                     5
Case 1:20-cv-00057-HG-WRP Document 1 Filed 02/05/20 Page 6 of 13   PageID #: 6



permit audits of its payroll records to allow Plaintiffs to ascertain

whether all contributions due have been paid, and to post a surety

bond or cash-in-escrow to secure payment or contributions if

required by the Trust Funds.

      7.    By said agreement(s), Defendant agreed to be subject to

and bound by all terms and conditions of the various trust

agreements, and further promised that in the event any monthly

contributions were not paid when due, Defendant would pay to

each trust fund liquidated damages in the amount of twenty

percent (20%) of the contributions due to each respective fund or

twenty dollars ($20.00), whichever is greater, for each and every

delinquent monthly contribution as provided by said agreement(s),

for each delinquency as and for liquidated damages and not as a

penalty.

      8.    By virtue of said agreement(s) and 29 U.S.C. §1132(g),

Plaintiffs are entitled to an award of liquidated damages equivalent

to interest at the rate prescribed in said agreement(s), of 12% per

annum, or under 26 U.S.C. §6621, whichever is greater, on any

unpaid contributions, such amount to be in lieu of the above-




                                     6
Case 1:20-cv-00057-HG-WRP Document 1 Filed 02/05/20 Page 7 of 13   PageID #: 7



mentioned liquidated damages, if such amount is greater than the

above-mentioned liquidated damages.

      9.    By virtue of 29 U.S.C. § 1132(g), Plaintiffs are entitled to

an award of interest at the rate prescribed under said agreement(s),

of 12% per annum, or under 26 U.S.C. § 6621, whichever is greater,

on any unpaid contributions.

      10. By said agreement(s), the Plaintiffs are authorized and

empowered to have authorized representatives of the Plaintiffs’

Administrative Office examine and audit the payroll books and

records of Defendant to permit Plaintiffs to determine whether the

Defendant is making full payment as required under said

agreement(s).

      11. Defendant has failed to submit timely accurate payments

and reports.

      12. Defendant now continues to fail, neglect and refuse to

submit timely accurate reports and payments, and unless ordered

to specifically perform the agreement(s) to submit timely accurate

reports and payments, Defendant will continue to fail, neglect and

refuse to submit timely accurate reports and payments. Plaintiffs

have no plain, speedy and adequate remedy at law in that the

                                     7
Case 1:20-cv-00057-HG-WRP Document 1 Filed 02/05/20 Page 8 of 13   PageID #: 8



reports must be prepared by Defendant and said Defendant’s

continued refusal to submit timely accurate reports and payments

will give rise to a multiplicity of suits unless said Defendant is

ordered to submit timely accurate reports and payments pursuant

to said agreement(s).



                      SECOND CAUSE OF ACTION
                     (ASSUMPSIT AND DAMAGES)

      13. Plaintiffs reallege and incorporate herein by reference

each and every allegation set forth in paragraphs 1 through 12 of

the First Cause of Action hereinabove set forth.

      14. By said written agreement(s), Defendant agreed that

payment of employee benefit contributions to the various Trust

Funds would be based upon the total number of hours worked by

each covered employee. Defendant employed workers covered by

the provisions of said written agreement(s), and said workers

performed work and labor undertaken by Defendant during the

time said agreement(s) were in full force and effect.

      15. Defendant’s current known delinquencies to the Plaintiffs

are as follows:



                                     8
Case 1:20-cv-00057-HG-WRP Document 1 Filed 02/05/20 Page 9 of 13   PageID #: 9



            a.    Contributions
                  (7/19-12/19 reports):             $40,211,35

            b.    Liquidated Damages
                  (3/15-12/19 reports):             $20,031.19

            c.    Interest through
                  2/3/2020 ($13.22 per diem):       $ 1,251.14

                                         Total:     $61,493.68

      Plus interest from February 3, 2020 at $13.22 per diem,

attorneys’ fees, costs, and additional interest accruing thereafter.

      16. Defendant may owe Plaintiffs additional monetary

payments for Defendant’s covered employees, the amount of which

is unknown at this time. If such moneys are owed, said amounts,

together with liquidated damages as provided in said agreement(s),

are presently due and owing and have not been paid.

      17. Defendant’s obligations to Plaintiffs, pursuant to said

agreement(s), to make contributions are continuing obligations and

Defendant may accrue and owe additional amounts plus liquidated

damages up to the time of trial or proof.

      18. At all times herein mentioned, it was, and now is,

impracticable and extremely difficult to fix the amount of actual

damages to Plaintiffs as a result of the non-payment of said

contributions. The amounts agreed upon herein, as hereinbefore
                                     9
Case 1:20-cv-00057-HG-WRP Document 1 Filed 02/05/20 Page 10 of 13   PageID #: 10



  alleged, as and for liquidated damages, represented and now

  represent a reasonable endeavor to ascertain and compensate for

  the damages caused the Plaintiffs by the non-payment of said

  contributions.

       19. By said agreement(s), Defendant further promised that if

  it became necessary for Plaintiffs to take legal action to enforce

  payment of contributions and/or liquidated damages from

  Defendant, Defendant would pay all court and collection costs and

  reasonable attorneys’ fees.

       20. By virtue of the foregoing, Plaintiffs have been damaged

  in the amount of $61,493.68, plus interest at $13.22 per diem from

  February 3, 2020, and such additional amounts as may be proven

  at trial of hearing on proof.

       21. It has been necessary for the Plaintiffs to engage counsel

  for the purpose of collecting said contributions and liquidated

  damages, and Plaintiffs are entitled to reasonable attorney’s fees in

  connection therewith.

        WHEREFORE, Plaintiffs pray for relief and judgment against

  Defendant JDS CONSTRUCTION, LLC, a domestic limited liability

  company, as to the First and Second Causes of Action, as follows:

                                      10
Case 1:20-cv-00057-HG-WRP Document 1 Filed 02/05/20 Page 11 of 13   PageID #: 11



       1.    That the Court order Defendant to submit timely

  accurate reports and payments in accordance with said

  agreement(s).

       2.    That the Court orders Defendant to permit Plaintiffs to

  audit its payroll books and records in accordance with said

  agreement(s).

       3.    That the Court awards to Plaintiffs and against

  Defendant such amounts as may be determined to be due and

  owing after the necessary reports have been provided, and/or after

  the necessary payroll audit has been provided, plus such other

  amounts as may be due and owing at the time of trial or proof.

       4.    That the Court awards to Plaintiffs and against

  Defendant interest at the rate prescribed under the agreement(s) of

  twelve percent (12%) or 26 U.S.C. § 6621, whichever is greater, on

  such amounts determined to be due and owing after the necessary

  reports have been provided, and/or after the necessary payroll

  audit has been permitted, said interest to be calculated as of the

  date(s) such amounts were due pursuant to said agreement(s). 29

  U.S.C. § 1132(g).

       5.    That the Court orders and compels Defendant

                                      11
Case 1:20-cv-00057-HG-WRP Document 1 Filed 02/05/20 Page 12 of 13   PageID #: 12



  to furnish to each of the six (6) Plaintiffs trust funds a surety bond

  or cash-in-escrow in the amount equal to Defendant’s last three (3)

  months of contributions of $5,000.00, whichever is greater.

       6.    That the Court awards Plaintiffs and against Defendant

  the sum of $40,211,35 in known July 2019 to December 2019

  report contribution, plus interest on said contributions at the rate

  prescribed under the agreement(s) of twelve percent (12%) in the

  minimum amount of $1,251.14 through February 3, 2020, and at

  $13.22 per diem thereafter.

       7.    That the Court awards the Plaintiffs and against

  Defendant liquidated damages for the March 2015 to December

  2019 report contribution as provided for in the trust agreement(s) of

  $20,031.19; or an amount equal to interest (computed at the rate

  prescribed under the agreement(s) if twelve percent (12%) or 26

  U.S.C. §1132(g).

       8.    That the Court order Judgment in favor of Plaintiffs

  against Defendant in the total amount of $61,493.68, as set forth

  above, plus interest at $13.22 per diem from February 3, 2020 until

  entry of Judgment.




                                      12
Case 1:20-cv-00057-HG-WRP Document 1 Filed 02/05/20 Page 13 of 13     PageID #: 13



       9.    That the Court awards the Plaintiffs and against the

  Defendant such additional amounts, including, but not limited to,

  liquidated damages, interest (12%) on any additional report or audit

  contributions from their due dates, as may, by proof, be shown to

  be due and owing at the time of trial or proof.

       10. That the Court awards to Plaintiffs and against the

  Defendants all collection costs, audit fees, costs of court and

  reasonable attorneys' fees pursuant to said agreement(s) or other

  laws. 29 U.S.C. § 1132(g).

       11. That the Court orders and awards any further and

  additional relief as the Court deems proper.

       DATED: Honolulu, Hawaii,            February 5               , 2020.

                                    WEINBERG, ROGER & ROSENFELD

                                          /S/ ASHLEY K. IKEDA
                                        ASHLEY K. IKEDA
                                        JERRY P.S. CHANG
                                        Attorney for Plaintiffs
                                        Trustees of the Hawaii Laborers’
                                        Trust Funds




                                      13
